Citation Nr: 0711615	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  05-15 824	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for residuals of 
corneal abrasions (claimed as bilateral eye disorders).  

2.  Entitlement to service connection for heat stroke.

3.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and his wife



ATTORNEY FOR THE BOARD

P. Childers, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1962 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions issued in February 
and March, 2004, and in May 2005 by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  


FINDINGS OF FACT

1.  The veteran sustained a corneal abrasion to his right eye 
during service that resolved within one day of its 
incurrence.

2.  The veteran does not have a current eye disorder that is 
linked by competent medical evidence to service.

3. The veteran was treated on one occasion during service for 
dehydration, and complains of a present intolerance to 
excessive heat, but the record contains no current diagnosis 
of heat stroke, and no competent medical evidence that links 
the veteran's current excessive heat sensitivity to service.

4.  The veteran's professed fear of his ship's being hit 
during his duty in the ship's engine room did not rise to the 
level of intense fear, helplessness, or horror.  

5.  The veteran refuses to provide sufficient detail that 
would allow for verification of other purported stressor 
events.




CONCLUSIONS OF LAW

1.  A right eye disorder, including residuals ofcorneal 
abrasions, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

2.  A left eye disorder, including residuals ofcorneal 
abrasions, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2006).

3.  A heat stroke disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 
(2006).

4  PTSD was not incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Right eye disorder

The veteran seeks service connection for an eye condition 
which he says stems from service.  He says that a chisel 
bounced up and hit him in the right eye during service, and 
that he now suffers from tearing, matting, and a heavy 
feeling in his right eye.  During his September 2006 hearing 
he insisted that he has tearing and matting "just in the 
right eye."  

Service connection will be granted if it is shown that the 
veteran suffers from a disability contracted in the line of 
duty while in active military service.  38 C.F.R. §§ 3.303, 
3.304.  That an injury or disease occurred in service alone 
is not enough; there must be a chronic disability resulting 
from that injury.  If there is no showing of a resulting 
chronic condition in service, then a showing of continuity of 
symptomatology after service is required to support a finding 
of chronicity.  38 C.F.R. § 3.303(b).  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case, with 
all reasonable doubt to be resolved in favor of the claimant.  
38 C.F.R. § 3.102.

Service medical records (SMRs) confirm the veteran's receipt 
on January 20, 1965, of treatment for a right orneal 
abrasion; however, SMR dated January 21, 1965, shows that 
this abrasion was "completely healed" by the next day.  
Aside from some apparently transitory bilateral acuity 
deficit (20/15) in 1963, no other eye injury or disease to 
the right eye was noted during service.  In fact, the 
evidence shows that the veteran had 20/20 vision at the time 
of his discharge from service.

The record also contains no post-service evidence of a right 
eye corneal condition or visual deficit.  Compensation and 
pension (C&P) eye examination done in March 2004 found clear 
lids, clear conjunctivae, and clear corneas.  Anterior 
chambers were also reported as deep and clear.  Best 
corrected visual acuity was 20/20 at both near and far 
distance.  In fact, the only disease process detected was 
trace evidence of "mild" nuclear sclerosis with retinal 
pigment epithelial changes and drusen in both maculae.  
According to the examiner, who reports that the claims file 
was reviewed, "this is probably not a service-connected 
problem."  The record contains no competent medical evidence 
to the contrary.  

In the absence of a chronic right eye disorder during service 
or within the one year period thereafter, and in view of 
competent medical evidence which advises that the veteran's 
current right eye condition is not related to service, 
service connection for a right eye condition is not 
warranted.  38 C.F.R. § 3.303.

II.  Left eye disorder

As noted before, SMRs reveal that the veteran was prescribed 
glasses in 1963 for bilateral acuity deficit (20/15), 
however, separation examination findings of 20/20 vision show 
that such deficit had resolved prior to his discharge from 
service.  This evidence is buttressed by C&P examination done 
in March 2004, which found visual acuity of 20/20, both near 
and far distance.  VA treatment records dated in February and 
September 2002 do document tearing and matting of the left 
eye; but the evidence shows that this was due to "allergic 
conjunctivitis."  In any event, the record contains no 
competent medical evidence that links this conjunctivitis of 
the left eye to service.  In fact, the record contains no 
competent medical evidence of a current left eye disorder 
aside from the aforementioned early nuclear sclerosis, which 
the examiner opines is not related to service.  

According to the veteran's wife, the veteran's other [left] 
eye has probably compensated and taken over for his right eye 
down through the years; however, upon query, she testified 
that she was not a nurse or a doctor.  She is thus unable to 
render a medical opinion.  38 C.F.R. § 3.159(a)(2); see also 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992); (where, as 
here, the determinative issue involves a question of medical 
diagnosis or causation, only individuals possessing 
specialized medical training and knowledge are competent to 
render such an opinion).  

Based on the absence of a chronic left eye disorder during 
service or within the one year period thereafter, and in view 
of competent medical evidence which advises that the 
veteran's current left eye condition is not related to 
service, service connection for a left eye condition is not 
warranted.  38 C.F.R. § 3.303.

III.  Heat Stroke

The veteran also reports that he was treated for heat stroke 
during service.  He reports that temperatures in the engine 
room where he worked were anywhere from 130 to 150 degrees.  
He says that on one occasion he started feeling dizzy, and 
felt "like [he] was losing [his] sense of motivation or 
whatever."  He reports that he was taken to sick bay one 
night and that while there he drank a gallon of water an 
hour.  He said that he was released back to work the next 
morning.  According to the veteran, he has been unable to 
tolerate heat since that time.  He testified that he when it 
gets hot he gets himself some ice water and goes "back into 
the air conditioning where [he] can really get cooled down."  
His wife testified that he [the veteran] cannot stand it "if 
it gets really, really hot."

SMRs, which contain the notation "drinks very little water, 
takes some tabs," confirm that the veteran was treated on 
one occasion for "minimal dehydration."  However, aside 
from the veteran's and his wife's testimony of the veteran's 
inability to "stand it" if it's "really, really hot," the 
record contains no current diagnosis of heat stroke, and no 
competent medical evidence that links the veteran's current 
excessive heat sensitivity to service.  The Board notes that 
while the veteran is competent to testify as to his in-
service experiences and symptoms, where, as here, the 
determinative issue involves a question of medical diagnosis 
or causation, only individuals possessing specialized medical 
training and knowledge are competent to render such an 
opinion.  38 C.F.R. § 3.159(a)(2); see also Espiritu, 2 Vet. 
App. 492 (1992);.  In the absence of any competent medical 
evidence of a current heat stroke disorder, service 
connection for said must be denied.

IV.  PTSD

In addition to the foregoing, the veteran seeks service 
connection for PTSD, and says that he is a combat veteran; 
however, the record contains no corroborative evidence of the 
veteran's having personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOPGCPREC 12-99.  
The Board is thus unable to confer upon the veteran the 
benefits of 38 C.F.R. § 3.304(f)(1).  Service connection must 
therefore be determined under the general provisions of 38 
C.F.R. § 3.304(f).

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 CFR § 3.304(f).  

VA medical records reflect a current diagnosis of PTSD, but 
contain no reference to any specific in-service stressor(s).  
Instead, there is a vague mention of the ship's "shore 
bombardment," but no specifics as relate to the veteran.

During his September 2006 Board hearing the veteran testified 
that he served three tours in the waters off Vietnam from 
1960 to 1966.  Although he described the functions of his 
various ships, aside from his routine duty in a ship's engine 
room, he did not relate the approximate date of any 
particular stressor events.  During the hearing he was 
granted an additional 30 days to compile and submit credible 
supporting evidence (such as approximate dates/time frames; 
buddy statement(s); ships histories; etc.) that would allow 
for verification of his claimed in-service stressors.

A PTSD stressor statement was received from the veteran in 
February 2007.  In this statement the veteran reports that 
his duties entailed his being "locked down" in the engine 
room.  He says that during his time in the ship's engine room 
he was afraid of the ship's "taking a hit" and his not 
being able to escape.  He also reports that he performed 
"plane guard" duty during service.  He writes of a "downed 
plane or a helicopter," and of pieces of aircraft, life 
jackets, helmets, bodies, and body parts in the ocean, but 
provides no other information.  

For a stressor to be sufficient for PTSD, the stressor must 
meet two requirements: 

(1) A person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or 
was confronted with an event or events that involved 
actual or a threatened death or serious injury, or a 
threat to the physical integrity of self or others" and 

(2) "the person's response [must have] involved intense 
fear, helplessness, or horror."

See Cohen v. Brown, 10 Vet. App. 128, 141 (1997) (quoting 
DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS 32 (4th ed. 
1994)).  

With regard to the veteran's claim that he was afraid of 
being unable to escape his duty station in the ship's engine 
room in the event of a hit, nothing in the record suggests 
that his response to this situation involved intense fear, 
helplessness, or horror.  There is no evidence that the 
veteran was unwilling or unable to perform his duties in the 
engine room due to any intense fear, helplessness, or horror, 
and no evidence that he failed to do so.  In fact, the only 
reason that he gives for occasionally slipping away from his 
duties in the engine room was to escape the oppressive heat 
in that compartment.  Accordingly, while not discrediting the 
veteran's account of fear, the Board finds that this fear did 
not rise to the level of "intense fear, helplessness, or 
horror."

Although the veteran also mentioned certain other events 
that, if verified, could meet the requirements of an in-
service stressor, he failed to provide, at the very least, 
the approximate time frame of any particular incident.  
Consequently, the stressor events that he reports cannot be 
verified.  Therefore, and in accordance with 38 CFR 
§ 3.304(f), service connection for PTSD must be denied.  See 
also 38 CFR § 3.3159(c)(2)(i) (The claimant must cooperate 
fully with VA's reasonable efforts to obtain relevant records 
from Federal agency or department custodians.  If requested 
by VA, the claimant must provide enough information to 
identify and locate the existing records, including  . . . 
the approximate time frame covered by the records.  In the 
case of records requested to corroborate a claimed stressful 
event in service, the claimant must provide information 
sufficient for the records custodian to conduct a search of 
the corroborative records.).

The Board has considered the doctrine of reasonable doubt, 
but for the reasons just expounded, finds it to be 
inapplicable, as the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  

Correspondence from the RO dated in May and September, 2003, 
and in March 2005 satisfied VA's duty to notify and assist 
the veteran with the development of his claim.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326.  SMRs have been obtained 
and made a part of the file.  The veteran has also been 
accorded an eye examination for disability evaluation 
purposes, and testified before the undersigned Veterans Law 
Judge at a Travel Board hearing.  At that hearing, the 
undersigned afforded the veteran 30 days from the date of the 
hearing (September 28, 2006) to obtain a diagnosis from his 
private physician regarding his alleged heat stroke disorder.  
See Transcript at p. 12.  No response has been received from 
the veteran.  The veteran was also afforded 30 days in which 
to augment his reported stressor information with sufficient 
detail to allow for verification.  See Transcript at p. 22.  
Although the veteran belatedly submitted a stressor statement 
dated in January 2007, he failed to provide the requested 
time frame (or any other details) of his alleged stressors.  
Consequently, the Board finds that VA has met the duties to 
notify and assist as to the issues decided herein.  To the 
extent that VA has failed to fulfill any duty to notify or 
assist the veteran, the Board finds that error to be 
harmless.  


ORDER


Service connection for a right eye disorder is denied.

Service connection for a left eye disorder is denied.

Service connection for heat stroke is denied.

Service connection for PTSD is denied.




____________________________________________
CONSTANCE B. TOBIAS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


